Citation Nr: 1203929	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  06-32 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability, including residuals of injury and lumbar strain, to include as secondary to a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The Veteran had active service from September 1966 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claims of entitlement to service connection for a left knee injury and a back injury.

In October 2009, the Board remanded this case for additional development.  

In September 2010, the Board granted entitlement to service connection for a left knee disability, to include residuals of injury and degenerative joint disease, and remanded the back claim for further development.  The file has now been returned to the Board for further consideration.


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran currently suffers from a low back disability that is the result of a disease or injury in active duty service. 


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by active duty service. 38 U.S.C.A. §§ 1110,1111, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 4.9 (2011). 



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA.

VA will make reasonable efforts to notify a claimant of the relevant evidence necessary to substantiate a claim for benefits under laws administered by VA.  VA will also assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

With respect to the Veteran's claim, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Letters dated in December 2004 and March 2006 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letters notified the Veteran of the evidence and information necessary to substantiate his claim and informed the Veteran of his and VA's respective responsibilities in obtaining that evidence.  

In addition to the foregoing, the Board observes that the Veteran's service treatment records, and VA and private medical records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has also been provided with VA examinations in connection with his claim.  There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  

The Board concludes, after reviewing all evidence of record that the preponderance of the evidence is against the Veteran's claim adjudicated herein.  As such, any questions as to the appropriate disability rating or effective date to be assigned to the claims are rendered moot; and no further notice is needed.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Since there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless and will proceed with the adjudication of the Veteran's claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

II.  Service connection.

Applicable law provides that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for certain chronic diseases, such as arthritis, when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995); 38 C.F.R. § 3.303(a).  

The existence of a current disorder is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997) (interpretation of 38 U.S.C.A. § 1110 and 38 U.S.C.A. § 1131 as requiring the existence of a present disorder for VA compensation purposes cannot be considered arbitrary and decision based on that interpretation must be affirmed); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  That a condition or injury occurred in service alone is not enough.  There must be disability resulting from that condition or injury.  In the absence of proof of a present disability, there can be no valid claim or the grant of the benefit.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

An alternative method of establishing the nexus and current symptomatology is through a demonstration of continuity of symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997); Clyburn v. West, 12 Vet. App. 296 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the post service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997); Hickson v. West, 12 Vet. App. 247 (1999) (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  The provisions concerning continuity of symptomatology do not relieve the requirement that there be some evidence of a nexus to service.  For service connection to be established by continuity of symptomatology there must be competent medical or other evidence that relates a current condition to that symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

In addition, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

Certain evidentiary presumptions exist to assist Veterans in establishing service connection.  For example, a Veteran is presumed to be in sound condition upon entry into service except as to injuries or diseases noted during his entrance medical examination.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  To rebut this presumption, VA must show by clear and unmistakable evidence both that the injury or disease in question existed prior to service and that it was not aggravated by service.  Id.; see also VAOPGCPREC 3-03 (July 16, 2003); Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004); Monroe v. Brown, 4 Vet. App. 513 (1993); Green v. Derwinski, 1 Vet. App. 320 (1991).  VA may show a lack of aggravation by establishing that there was no increase in disability during service or that the increase was due to the natural progression of the preexisting condition.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a); Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  Temporary or intermittent flare-ups of a preexisting injury or disease do not constitute an increase in disability unless the underlying injury or disease, as contrasted with symptoms, has worsened.  Beverly v. Brown, 9 Vet. App. 402 (1996); Jensen v. Brown, 4 Vet. App. 304 (1993); Green, 1 Vet. App. at 320; Hunt v. Derwinski, 1 Vet. App. 292 (1991).  Thus, "a lasting worsening," or worsening that existed not only at the time of separation but currently still exists, is required.  Routen v. Brown, 10 Vet. App. 183 (1997); Verdon v. Brown, 8 Vet. App. 529 (1996).  

If VA meets this burden, "then the Veteran is not entitled to service-connected benefits.  However, if [VA] fails to rebut the presumption of soundness under 38 U.S.C.A. § 1111, the Veteran's claim is one for service connection."  Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).

On the other hand, if a preexisting condition is noted upon entry into service, the Veteran can only bring a claim for aggravation of that condition, not for service connection for the condition itself.  In such case, the Veteran has the burden to show aggravation through evidence of symptomatic manifestations of such condition during service.  If the presumption of aggravation arises, the burden shifts to VA to establish a lack of aggravation.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994). 

It is the Board's responsibility to evaluate the entire record on appeal.  38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

Service connection means that the facts establish that a current disability resulted from an injury or disease incurred or aggravated in active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

The Veteran's service treatment records dated in September 1966 indicate that he reported that he incurred a work-related low back injury in 1965 and obtained weekly chiropractic adjustments.  X-ray and physical examination in September 1966 were silent for any abnormality.  Service treatment records dated in November 1966 and November 1967 indicate that the Veteran complained of low back pain.  X-ray examination in November 1966 was negative.  At the time of his April 1968 service separation examination, an abnormality of the lumbar spine was not noted.  The Veteran reported a history of arthritis or rheumatism.  However, there is no explanatory notation regarding his assertion, nor is there evidence that he was diagnosed with arthritis or rheumatism of any body part.

Private treatment records dated from December 1969 to October 1977 indicate that the Veteran sought private treatment related to his back.  In November 1969, it appears that the Veteran fell and struck his back on a railing.  At that time, he reported that he injured his back at work while shoveling one year prior.  In October 1977, the Veteran was diagnosed with degenerative disc disease. 

VA treatment records dated in June 1976 indicate that the Veteran reported a work-related low back injury in 1970 and asserted that such worsened the back pain he had experienced intermittently for the past 10 years.

The Veteran was examined in connection with his claims in November 2006 and April 2008.  The November 2006 examiner indicated that the Veteran had a history of a preexisting low back condition before the service and no history of injury to the lower back in service.  The examiner stated that the low back disability could not be related to the service without the resort to mere speculation.

The Veteran was afforded and additional VA examination in April 2008.  This examiner diagnosed the Veteran with lumbar strain.  After a review of the Veteran's claims file, the examiner stated that the hat the Veteran's current lumbar strain is less likely as not caused by or the result of his service.

As it was unclear to the Board if the Veteran indeed had a low back disability that pre-existed his service and if so, whether such disability was aggravated beyond natural progression as a result of service, the Board sought a medical opinion, in the form of an addendum to the recent April 2008 VA examination, and such was obtained in March 2010.  

The March 2010 examiner indicated that the Veteran's claims file had been reviewed in connection with the examination and report.  The examiner indicated that he saw no mention of any back injury in the Veteran's service records and the separation examination showed no back condition at the time of discharge.  After reviewing the medical records, the examiner stated that he believed that the Veteran's back problems were unrelated to his service.  The examiner, however, did not address any of the Board's queries as to the issue of a pre-existing low back disability.  Thus, in accordance with Stegall, the matter was again remanded to obtain a medical opinion that fully addressed the Board's queries.  This was obtained in January 2011.

The January 2011 examiner indicated that the Veteran's claims file had been reviewed in connection with the examination report.  The examiner stated that the Veteran did have, prior to service, a back strain for which he reportedly received chiropractic adjustments before entering service.  However, at the time of induction into service, he was found to have no back disability and orthopedic clinic records did not mention any evidence of persistent, chronic low back problems.  Therefore, the examiner concluded that the Veteran did have a disability prior to service that had resolved at the time of service.  After review of the rest of the Veteran's service treatment records, the examiner stated that he could find no evidence that the preexisting pathology was even present at the time of service.  Again, it had resolved as per the orthopedic evaluation.  The examiner stated that, as it had resolved, there was certainly no aggravation of the condition during service.  Because the condition had resolved, and because at the time of discharge there was no low back problems or disabilities found, the examiner stated that he believed that it is a clear conclusion that there was no aggravation in service.  The examiner went on to stated that the Veteran was treated in service for episodes of low back pain, but also noted that at the time of discharge, he had none.  He stated that he did not believe that the current low back disability is related to service, as it had resolved at the time of discharge.  The examiner concluded that the Veteran's current low back disability has not existed since the Veteran's discharge from the service.  The examiner then noted that the Veteran had an injury to his back in November 1969 for which he was treated by a private physician.  At that time, the Veteran reported that he had injured his back while shoveling the prior year.  He was subsequently diagnosed with degenerative disc disease.  Further records indicated that the Veteran injured his back in a work-related injury.  As a result, the examiner again stated that he did not believe that that Veteran's current back disability was caused or aggravated by his service.  He stated that the medical records were pretty clear on this.  The examiner also noted that there is no evidence in the literature that a knee disability can aggravate or cause a low back disability and indicated that there was no evidence in the literature so support such causative relationship or aggravation, nor is there consensus among medical experts that this happens.  The examiner stated that there is a theoretical possibility that someone favoring a knee problem could cause a back problem.  However, the examiner stated that this has not been proven in the literature and, in this case, the Veteran also had another cause of this low back pain disability, specifically his post-service injuries.

Based on the foregoing, the Board finds that the presumption of soundness applies in this case because the Veteran was not noted to have a low back disability at his entrance examination.  In other words, his back is presumed to have been healthy at that time.  And this presumption has not been rebutted here.  However, clear and unmistakable evidence that the Veteran's back was not aggravated by service, the second rebuttal requirement, appears to exist.  Service treatment records do not show a lasting in-service increase in a back disability.  They instead show that the Veteran had no back disability at the entrance examination and at his separation examination.  As such, the Veteran's back was in the same condition at the time of his entry into service as they were when he separated therefrom, despite episodes of low back pain in service.  In addition, the November 2011 VA examiner stated that he believed that it is a clear conclusion that there was no aggravation in service.

From the above, it follows that the in-service complaints of back pain represented incurrence rather than aggravation.  And in this regard, the weight of the evidence does not show an association between the Veteran's current back disability and his episodes of back pain in service.  None of the VA examiners who have examined the Veteran and his claims file in connection with the claim have concluded that the Veteran's current back disability was incurred in service, within one year of service, or was the result of his service-connected left knee disability.  Rather the evidence indicates that it is related to post-service back injuries.  And the January 2011 examiner stated that the condition had resolved, and at the time of discharge there were no low back problems.  The examiner noted that the Veteran was treated in service for episodes of low back pain, but also noted that at the time of discharge, he had none.

The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.  The credibility and weight to be attached to these opinions is within the province of the Board.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The Board must account for evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  Guerrieri v. Brown, 4 Vet. App. 467 (1993); Black v. Brown, 10 Vet. App. 279 (1997).  In this case, the Board finds that the opinions of the VA examiners in this case to be most persuasive, based as they were on examinations of the Veteran and his claims file.  

In addition, the Board notes that the Veteran has contended on his own behalf that his back disability is related to his service or his service-connected left knee disability.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465 (1994).   Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to, and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require VA to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

The Board finds that the diagnosis and etiology of the Veteran's back disorder is a complex medical question, beyond the competency of a layperson.  The Board further finds that the question regarding the relationship between such disability and military service to be complex in nature.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Therefore, as the Veteran has only provided his own conclusory statements regarding diagnosis and causation, the Board finds that the Veteran's statements to be of little probative value as he is not competent to opine on such a complex medical question.  The Board finds that the Veteran's contentions regarding his back disability are outweighed by the medical evidence of record, specifically the opinions of the VA examiners.  

In summary, the Board concludes that the preponderance of the evidence is against the Veteran's claim.  The Board may not base a decision on its own unsubstantiated medical conclusions but, rather, may reach a medical conclusion only on the basis of independent medical evidence in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  









	(CONTINUED ON NEXT PAGE)



Because the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a low back disability, including residuals of injury and lumbar strain, is denied.



____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


